DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 27, 2021 has been received and considered. By this amendment, claims 14, 22, and 32 are amended and claims 14-32 are now pending in the application.
Allowable Subject Matter
Claims 14-32 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a control unit comprising “a carrier configured to be attached to the subject, the carrier including: a first planar surface, a connector protruding from the first planar surface, and a circular electrical contact portion formed on the first planar surface and surrounding the connector” and a housing “configured to contain at least one processing device and a circuit electrically coupled to the at least one processing device…, the housing including: a second planar surface facing the first planar surface of the carrier; a recess disposed on the second planar surface and configured to receive the connector of the carrier; and a pair of electrical contacts exposed on the second planar surface of the housing, the pair of electrical contacts being separated from each other and electrically coupled to the circuit, and the pair of electrical contacts being disposed equidistant from a center of the recess at a distance equal to a radius of the circular electrical contact portion on the first planar surface of the carrier” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on March 29, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792